
	
		I
		111th CONGRESS
		2d Session
		H. R. 5742
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2010
			Mr. Holt (for himself
			 and Mrs. Capps) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To encourage the use of medical checklists through
		  research, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Medical Checklist Act of 2010.
		2.Research into
			 medical checklist development and efficacy
			(a)StudyThe
			 Director of the Agency for Healthcare Research and Quality, acting through the
			 Center for Quality Improvement and Patient Safety, shall conduct research and a
			 study, in accordance with the requirements of this section, regarding the
			 development and efficacy of medical checklists.
			(b)ContentsIn
			 carrying out subsection (a), the Director shall conduct research and a study
			 regarding the following:
				(1)Testing of
			 different models of medical checklists to measure the effect of checklist
			 format, length, and design for different clinical tasks on—
					(A)adoption of
			 checklists by health care professionals;
					(B)time spent by
			 health care professionals on the clinical task of interest; and
					(C)reliable
			 completion of medical procedures.
					(2)Examination of
			 checklist development and use in other industries, such as commercial aviation
			 and nuclear power, and the feasibility of applying and adapting methodology
			 developed in those industries to the health care industry in a way that would
			 result in health care quality improvement.
				(3)Identification of
			 organizational characteristics needed to effectively implement the use of
			 medical checklists in health care settings.
				(4)Measurement of the
			 effects of the use of medical checklists on patient safety and health
			 outcomes.
				(5)Identification of
			 medical procedures for which the development and use of medical checklists
			 would be beneficial.
				(6)Investigation of
			 the development, implementation, and use of available medical checklists,
			 including checklists for safe surgery and central line insertion and
			 maintenance, to inform further medical checklist development.
				(c)ScopeThe
			 Director shall ensure that each aspect of the research and study conducted
			 under subsection (a) is examined across a variety of health care provider
			 characteristics, medical procedures, patient populations, and other factors
			 that could affect the use of medical checklists.
			(d)DisseminationThe
			 Director shall make available to the public the results of the study conducted
			 under subsection (a) and shall disseminate such results to patient safety
			 organizations listed pursuant to section 924(d) of the Public Health Service
			 Act (42 U.S.C. 299b–24(d)).
			(e)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section such sums as may be necessary for each of fiscal years 2011
			 through 2014.
			3.Coordinating
			 medical checklists and health information technology systems
			(a)In
			 generalThe HIT Policy Committee in the Office of the National
			 Coordinator for Health Information Technology (as established in section 3002
			 of the Public Health Service Act (42 U.S.C. 300jj–12) shall develop policy
			 recommendations regarding—
				(1)the extent to
			 which the use of medical checklists should be incorporated into health
			 information technology systems; and
				(2)measures to
			 determine the effectiveness of such use.
				(b)Areas of
			 considerationIn making recommendations under subsection (a), the
			 HIT Policy Committee may consider the following areas:
				(1)The ease with which medical checklists in
			 electronic formats can be used by health care professionals.
				(2)The effect of the availability of medical
			 checklists in electronic formats on the adoption and use of medical checklists
			 by health care professionals.
				(3)The effect of the use of medical checklists
			 in electronic formats on the time spent by health care professionals on medical
			 procedures.
				(4)The ability of the health information
			 technology system to collect data on patient safety and health outcomes that
			 could be analyzed to aid in the design and update of medical checklists.
				(5)The ease with
			 which medical checklists in electronic formats can be updated on an ongoing
			 basis based on evidence from medical research and local experience.
				(6)The capability of
			 health information technology systems to collect data, where applicable,
			 regarding the use of medical checklists by health care providers, and any
			 relation between that use and patient safety and health outcomes.
				4.Institute of
			 Medicine study on further medical checklist research
			(a)In
			 generalThe Secretary of Health and Human Services shall enter
			 into an agreement with the Institute of Medicine and the National Academy of
			 Engineering of the National Academies to conduct a study in accordance with
			 this section.
			(b)StudyThe Secretary shall ensure that the study
			 conducted under this section—
				(1)reviews available
			 medical checklists and similar quality improvement techniques, data on the
			 adoption and use of such techniques by health care professionals, and evidence
			 of the efficacy of such techniques in relation to patient safety and health
			 outcomes;
				(2)identifies areas
			 of research needed to improve medical checklists in order to increase the
			 adoption and efficacy of medical checklists;
				(3)analyzes
			 organizational impediments to the adoption and use of medical
			 checklists;
				(4)reviews the degree
			 to which there is sufficient evidence with which to develop new medical
			 checklists and, if such evidence is insufficient, identifies areas requiring
			 further study in order to develop such evidence; and
				(5)determines whether
			 the availability of an increased number of medical checklists would improve
			 patient safety and health outcomes and, if so, identifies methods for using
			 recent medical research to develop new medical checklists.
				(c)Methodology of
			 study
				(1)ScopeThe
			 Secretary shall ensure that the agreement entered into under subsection (a)
			 provides that the study conducted under such subsection will consider the
			 perspectives of—
					(A)various types of
			 health care professionals in various types of health care settings;
					(B)individuals
			 conducting academic research in health care quality; and
					(C)patients.
					(2)Consultation
			 with relevant organizationsThe Secretary shall ensure that the
			 agreement entered into under subsection (a) provides that relevant agencies and
			 organizations with expertise on medical checklists will be consulted during the
			 study conducted under such subsection, including the following:
					(A)The Agency for
			 Healthcare Research and Quality.
					(B)The American
			 Nurses Association.
					(C)The Institute for
			 Healthcare Improvement.
					(D)The American
			 Hospital Association.
					(E)The American
			 Medical Association.
					(F)The World Health
			 Organization.
					(G)The National
			 Committee for Quality Assurance.
					(H)The Joint
			 Commission.
					(I)The American
			 Academy of Physician Assistants.
					(d)ReportThe
			 Secretary shall ensure that the agreement entered into under subsection (a)
			 provides that not later than 18 months after the date of the enactment of this
			 Act, a report providing the findings and recommendations made in the study
			 conducted under such subsection will be submitted to the Secretary, the
			 Committee on Energy and Commerce of the House of Representatives, and the
			 Committee on Health, Education, Labor, and Pensions of the Senate.
			5.DefinitionsIn this Act, the following definitions
			 apply:
			(1)Health care
			 professionalThe term
			 health care professional means an individual who provides health
			 care services, including a physician, physician assistant, nurse practitioner,
			 clinical nurse specialist (as those terms are defined in section 1861 of the
			 Social Security Act (42 U.S.C. 1395x)), and such other individuals as the
			 Secretary of Health and Human Services determines appropriate.
			(2)Health care
			 settingThe term health
			 care setting means a facility at which health care services are
			 provided, including a hospital providing inpatient hospital services (as that
			 term is defined in section 1861 of the Social Security Act (42 U.S.C. 1395x)),
			 an ambulatory surgical center (meeting the standards specified under section
			 1832(a)(2)(F)(i) of the Social Security Act (42 U.S.C. 1395k)), and such other
			 facilities as the Secretary of Health and Human Services determines
			 appropriate.
			(3)Health care
			 providerThe term health care provider means a
			 health care professional or a health care setting.
			(4)Medical
			 checklistThe term
			 medical checklist means a predetermined, evidence-based,
			 well-defined set of steps that should be completed during a designated medical
			 clinical encounter or medical procedure, as further defined by the Director of
			 the Agency for Healthcare Research and Quality in consultation with the
			 Institute of Medicine and the National Academy of Engineering of the National
			 Academies.
			
